Cite as: 591 U. S. ____ (2020)            1

                   SOTOMAYOR, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 19A1071
                         _________________


      BONNIE RAYSOR, ET AL. v. RON DESANTIS,
          GOVERNOR OF FLORIDA, ET AL.
             ON APPLICATION TO VACATE STAY
                        [July 16, 2020]

   The application to vacate stay presented to JUSTICE
THOMAS and by him referred to the Court is denied.
   JUSTICE SOTOMAYOR, with whom JUSTICE GINSBURG and
JUSTICE KAGAN join, dissenting from denial of application
to vacate stay.
   This Court’s order prevents thousands of otherwise eligi-
ble voters from participating in Florida’s primary election
simply because they are poor. And it allows the Court of
Appeals for the Eleventh Circuit to disrupt Florida’s elec-
tion process just days before the July 20 voter-registration
deadline for the August primary, even though a preliminary
injunction had been in place for nearly a year and a Federal
District Court had found the State’s pay-to-vote scheme un-
constitutional after an 8-day trial. I would grant the appli-
cation to vacate the Eleventh Circuit’s stay.
                               I
  This case implicates the “ ‘fundamental political right’ to
vote.” Purcell v. Gonzalez, 549 U. S. 1, 4 (2006) (per cu-
riam). In 2018, the citizens of Florida amended their State
Constitution to restore this basic right to persons with fel-
ony convictions who had completed “ ‘all terms’ ” of their
sentences. See Jones v. Governor of Fla., 950 F. 3d 795, 800
(CA11 2020) (Jones I ). Florida’s Legislature and high court
have interpreted the amendment to condition voting eligi-
bility on payment of all fines, fees, and restitution imposed
2                    RAYSOR v. DESANTIS

                    SOTOMAYOR, J., dissenting

as part of a sentence. Id., at 800, 803–804; see also Fla.
Stat. §98.0751 (2020 Cum. Supp.); Advisory Opinion to Gov-
ernor re: Implementation of Amdt. 4, The Voting Restoration
Amdt., 288 So. 3d 1070, 1081 (Fla. 2020). Under this
scheme, nearly a million otherwise-eligible citizens cannot
vote unless they pay money.
   Well before the August 18, 2020, Florida primary, several
indigent persons with felony convictions challenged the
constitutionality of Florida’s voter paywall. Among other
things, they claimed that this system violates the Equal
Protection Clause, the Due Process Clause, and the
Twenty-fourth Amendment.
   In October 2019, the United States District Court for the
Southern District of Florida issued a preliminary injunc-
tion, concluding that the plaintiffs were likely to show
that Florida’s pay-to-vote scheme constitutes wealth dis-
crimination in violation of the Equal Protection Clause. See
Jones I, 950 F. 3d, at 805. The court enjoined state officials
from preventing the plaintiffs from registering to vote, or
from voting, simply because they are unable to pay their
outstanding legal financial obligations (LFOs). See ibid.
   Months later, the Eleventh Circuit affirmed. It too deter-
mined that the plaintiffs were likely to succeed on their
equal protection claims. Id., at 817. The Eleventh Circuit
further found that Florida’s pay-to-vote scheme would fail
rational-basis review as applied to indigent persons, id., at
810–813, and may also fail as applied to all persons with
felony convictions if “a substantial enough proportion” of
them genuinely “cannot pay,” id., at 814. The Eleventh Cir-
cuit declined to rehear the case en banc. For months, then,
the Eleventh Circuit’s decision in Jones I has set out the
legal rights of indigent would-be voters like the plaintiffs
here.
   With the preliminary injunction still in place, the District
Court certified a class of prospective voters on the equal
protection and Twenty-fourth Amendment claims and held
                  Cite as: 591 U. S. ____ (2020)            3

                   SOTOMAYOR, J., dissenting

a bench trial. The 8-day trial included thousands of records
and testimony from the plaintiffs, state and county officials,
public defenders, and experts. On May 24, 2020, the Dis-
trict Court entered a permanent injunction and issued its
factual findings and legal conclusions in a 125-page opinion.
See generally Jones v. DeSantis, ___ F. Supp. 3d ___, 2020
WL 2618062 (ND Fla., May 24, 2020) (Jones II ).
   The District Court first found an equal protection viola-
tion. Guided by the Eleventh Circuit’s controlling analysis
in Jones I, the District Court concluded that Florida’s pay-
to-vote system creates an unconstitutional wealth barrier
to voting. Jones II, ___ F. Supp. 3d, at ___, 2020 WL
2618062, *14. The court held that the system lacks any ra-
tional basis, finding “as a fact” that “the overwhelming ma-
jority of felons who have not paid their LFOs in full, but
who are otherwise eligible to vote, are genuinely unable to
pay the required amount.” Id., at ___, 2020 WL 2618062,
*16. There was no sound reason, the District Court con-
cluded, for Florida’s decision to bar ballot access on the ba-
sis of indigence. Ibid.
   Next, the District Court held that Florida’s scheme vio-
lates due process. Crediting expert testimony, the court de-
termined that “many felons do not know, and some have no
way to find out, the amount of LFOs included in a judg-
ment.” Ibid. Not only does Florida provide individuals in-
consistent information, but the State’s own records are in-
complete and unreliable; the District Court even found that
Florida lacks records of restitution payments it has re-
ceived. Id., at ___, 2020 WL 2618062, *16–*20. Based on
the State’s estimates, moreover, the District Court noted
that Florida officials would need about six years to deter-
mine how much (if anything) currently registered voters (to
say nothing of those who seek to register) must pay to vote.
Id., at ___, 2020 WL 2618062, *24. Compounding the prob-
lem, the District Court found, is that Florida law puts the
4                     RAYSOR v. DESANTIS

                     SOTOMAYOR, J., dissenting

risk of error on the prospective voter, suggesting on its reg-
istration forms that a false affirmation of voting eligibility
is a felony “regardless of willfulness.” Id., at ___, 2020 WL
2618062, *25.
   Last, the District Court concluded that Florida’s payment
requirement is a tax abridging the right to vote in violation
of the Twenty-fourth Amendment. Id., at ___, 2020 WL
2618062, *29. In the District Court’s view, the required
payments are taxes because Florida assesses them “regard-
less of ” a defendant’s “culpability,” and for the “sole” or “pri-
mary purpose of raising revenue to pay for government op-
erations—for things the state must provide, such as a
criminal-justice system, or things the state chooses to pro-
vide, such as a victim-compensation fund.” Ibid.
   Having found several grounds for awarding relief, the
District Court prescribed remedies tailored to the State’s
existing procedures. In effect, the District Court’s remedies
created a rebuttable presumption of inability to pay for any
person who the State had already determined was indigent.
Id., at ___, 2020 WL 2618062, *43. At the State’s sugges-
tion, id., at ___, 2020 WL 2618062, *42–*43, the District
Court required the Secretary of State to permit voters to
seek an advisory opinion from Florida’s Division of Elec-
tions regarding the amount owed or their inability to pay,
id., at ___, 2020 WL 2618062, *44–*46. The court also or-
dered that a person could register and vote without being
prosecuted if the division did not provide a timely advisory
opinion within 21 days. Ibid.
   On July 1, 2020—over a month after the District Court’s
judgment and 19 days before the voter-registration dead-
line—the Eleventh Circuit stayed the permanent injunction
pending appeal. The Court of Appeals provided no reasons
for its order.
                               II
    This Court errs in refusing to vacate that stay. The Court
                  Cite as: 591 U. S. ____ (2020)             5

                    SOTOMAYOR, J., dissenting

may vacate an appellate court stay where (1) the case “could
and very likely would be reviewed here upon final disposi-
tion in the court of appeals,” (2) “the rights of the parties
. . . may be seriously and irreparably injured by the stay,”
and (3) “the court of appeals is demonstrably wrong in its
application of accepted standards in deciding to issue the
stay.” Coleman v. Paccar Inc., 424 U. S. 1301, 1304 (1976)
(Rehnquist, J., in chambers). Although the Court exercises
this power sparingly, it has done so in voting-rights cases
like this one. See, e.g., Frank v. Walker, 574 U. S. 929
(2014) (vacating Court of Appeals stay of permanent injunc-
tion).
    This case easily meets the first two Coleman prongs. By
the District Court’s count, “nearly a million” persons are
barred from voting because of Florida’s alleged wealth dis-
crimination, inscrutable processes, and tax. See Jones II,
___ F. Supp. 3d, at ___, 2020 WL 2618062, *1. A case im-
plicating the franchise of almost a million people is excep-
tionally important and likely to warrant review. See this
Court’s Rule 10. And there is no question that these people
would suffer irreparable harm were they denied the vote or
“incentiv[ized] to remain away from the polls” because of
the Eleventh Circuit’s conflicting orders or Florida’s threat
of prosecution. Purcell, 549 U. S., at 5. By contrast, the
State has not shown comparable injury, especially because
the District Court’s remedies employ existing state proce-
dures that the State itself proposed.          Jones II, ___
F. Supp. 3d, at ___, 2020 WL 2618062, *42–*43.
    As for the third prong, the Eleventh Circuit was “demon-
strably wrong in its application of accepted standards in de-
ciding to issue the stay.” Coleman, 424 U. S., at 1304. The
Court of Appeals not only failed to defer to the District
Court’s factual findings, but it also appears to contradict its
prior view of the plaintiffs’ equal protection claims. For
starters, the District Court made extensive “factual find-
ings to which the Court of Appeals owed deference,” Purcell,
6                    RAYSOR v. DESANTIS

                    SOTOMAYOR, J., dissenting

549 U. S., at 5, including that Florida’s pay-to-vote scheme
overwhelmingly affects the indigent and is intended to fund
state services regardless of any person’s criminal culpabil-
ity, Jones II, ___ F. Supp. 3d, at ___, ___, 2020 WL 2618062,
*16, *29. The Eleventh Circuit’s “bare order” staying the
District Court’s decision does not “provide any factual find-
ings or indeed any reasoning of its own,” and “[t]here has
been no explanation given by the Court of Appeals showing
the ruling and findings of the District Court to be incorrect.”
Purcell, 549 U. S., at 5. The law required the Eleventh Cir-
cuit to “give deference to the discretion of the District
Court,” but there is “no indication that it did so.” Ibid. That
is the precise error this Court corrected in Purcell.
   Equally important, the Eleventh Circuit has created the
very “confusion” and voter chill that Purcell counsels courts
to avoid. Ibid. Precisely because the District Court’s deci-
sion in Jones II tracked the Eleventh Circuit’s decision in
Jones I, the stay upends the legal status quo nearly a year
after the preliminary injunction took effect. Moreover, the
Eleventh Circuit did not vacate Jones I—a point that fur-
ther obfuscates the state of the law for would-be voters just
19 days before the voter-registration deadline. No doubt
tens of thousands of Floridians with felony convictions have
already registered to vote: That is precisely what Jones I
said they could do. The State even admitted at trial that
85,000 registrations needed screening based on prior felony
convictions (including eligibility involving LFOs). Jones II,
___ F. Supp. 3d, at ___, 2020 WL 2618062, *24. Those who
registered in reliance on the preliminary and permanent in-
junctions will remain on the voter rolls despite the Eleventh
Circuit’s stay. See ibid. (finding that it would take the State
about six years to review these records). Yet because of the
Eleventh Circuit’s decision, these voters will have no notice
of their potential ineligibility or the resulting criminal pros-
ecution they may face for failing to follow the abrupt change
in law. Making matters worse, the Eleventh Circuit will
                 Cite as: 591 U. S. ____ (2020)            7

                   SOTOMAYOR, J., dissenting

not hear argument on this case until August 18, the day of
the primary election.
  In short, the plaintiffs have raised serious claims, some
of which the Eleventh Circuit already found likely to suc-
ceed. Because the parties’ rights and the legal framework
had been well established, it was error to for the Eleventh
Circuit to reverse course in an unexplained stay order right
before an election.
                          *   *    *
   This Court’s inaction continues a trend of condoning dis-
franchisement. Ironically, this Court has wielded Purcell
as a reason to forbid courts to make voting safer during a
pandemic, overriding two federal courts because any safety-
related changes supposedly came too close to election day.
See Republican National Committee v. Democratic Na-
tional Committee, 589 U. S. ___ (2020) (per curiam). Now,
faced with an appellate court stay that disrupts a legal sta-
tus quo and risks immense disfranchisement—a situation
that Purcell sought to avoid—the Court balks.
   I respectfully dissent.